31a the ﬂtaewrt Qtuurt at gppeaIa
(Eartth Etattttt

DIVISION III
FLOYD SNOW, JR., ) No. ED101804
)
Appellant, ) Appeal from the Circuit Court
) of Washington County
VS. )
) Honorable Kenneth W. Pratte
STATE OF MISSOURI, )
)
Respondent. ) FILED: April 14, 2015
Introduction

Appellant Floyd Snow (“Snow”) appeals from the judgment of the motion court denying
his Rule 24.035I motion for post-conviction relief without an evidentiary hearing. Snow avers
that the motion court clearly erred in denying his Rule 24.035 motion because there was an
insufficient factual basis to support his guilty plea for hindering prosecution. Because the record
fails to demonstrate that Snow’s conduct fell within the charge of hindering prosecution, the
motion court clearly erred in finding a factual basis for Snow’s guilty plea. Accordingly, we
reverse the motion court’s judgment denying Snow’s motion for post-conviction relief and
remand the case with instructions to the motion court to set aside Snow’s guilty plea and vacate

his conviction and sentence for hindering prosecution.

1 All rule references are to M0. R. Crim. P. (2014).

 

Factuai and Procedural Background

On June 25, 2009, Snow was involved in a physical altercation with a man named James
Quinn (“Quinn”). Quinn attacked Snow with a knife and tried to stab him. Snow reacted by
hitting Quinn with a wrench. Quinn was injured in the altercation, so Snow went to his
landiord’s house and asked him to call the police. As a result of Snow’s actions following this
altercation, the State of Missouri (“State”) charged Snow by Amended Information with four
felonies: two counts of tampering with physical evidence (Counts I and 111); one count of making
a false report (Count Ii); and one count of hindering prosecution (Count IV).

Pursuant to a plea agreement with the State, Snow pleaded guilty to one count of
tampering with physical evidence and to the count of hindering prosecution.2 At the plea
hearing, the plea court announced the essential elements of the charges to which Snow was
pleading guilty as follows:

Count III, that you did on or about June 25, 2009, in the County of Washington,

State of Missouri, you destroyed, suppressed, or concealed a wrench used to hit

James Quinn repeatedly with the purpose to impair its availability in an attempted

murder investigation, an official investigation, and thereby impaired and

obstructed the prosecution of James Quinn for the crime of attempted murder, a
felony.

Count IV, the essential eiements of the charge are: That you did on or about June
25, 2009, in the County of Washington, State of Missouri, for the purpose of
preventing the apprehension of James Quinn for conduct constituting the crime of
attempted murder, prevented or obstructed, by means of deception, Jennifer Ernst,
a law enforcement ofﬁcer, from performing an act that might aid in the
apprehension of James Quinn, by manipulating the crime scene to make it appear
as a burglary instead of an attempted murder.

2 The remaining count of tampering with physical evidence and the count of making a false report were dismissed
pursuant to the plea agreement.

M

The motion court’s judgment denying Snow’s Rule 24.035 motion is reversed and
the case is remanded with instructions to the motion court to set aside Snow‘s guiity plea

and vacate his conviction and sentence for hindering prosecution.

Kiirt S. Odenwald; Presiding Judge

Robert G. Dowd, Jr., J ., Concurs
Gary M. Gaertner, Jr., J ., Concurs

ll

Snow afﬁrmed that he understood and admitted all the essential elements of the charges. After

stating the range of punishment for each offense, the plea court then inquired as to the factual

basis supporting the guilty pleas as follows:

Q. Mr. Snow, Count III, the charge of tampering with physical evidence, tell
me what you did on or about June 23, 2009, which led to this charge ﬁled
against you.

A: Yeah. Ricky Blake and James Quinn, who I didn’t know at the time, they
knocked on my door at approximately 2:00 and said the car broke down at
the end of my driveway, I tried to help them with the car. To make a long
story short, I was asking them . . . Yeah, they said they needed heip with
their car, so myself and my kids went to try and help them with their car.
Didn’t appear to be anything wrong with it. They was asked to leave, and
when they was asked to leave, they pulled a knife on me, and there was a
physical altercation between me and them. Basically I felt I was
threatened as well as my family. And after that, you know, they got hurt
and then went in my landlord’s house and he called the police.

Q: After they What, got hurt? Who got hurt?

A: James Quinn got hurt, so we called the police, and the police arrived on
the scene. And then they started doing their investigation.

Q: What did you do? You haven’t told me anything about destroying,
suppressing, or concealing a wrench.

A: Yeah. Yeah. I threw a wrench in the woods that I hit him with.

Q: Okay. Well, apparently these activities resulted in an attempted murder
investigation. I guess the attempted murder was of James Quinn?

At that point in the hearing, plea counsel interrupted and clariﬁed for the court that it was James
Quinn who would have been charged with the attempted murder of Snow. The plea court noted,
“[i]t’s hard for me to ﬁgure this out,” but ultimately concluded that it had enough facts to
establish the tampering charge. The plea court then asked Snow to explain what he did on June

25, 2009, which led to the charge of hindering prosecution. Snow responded, “I cleaned some of

 

the rocks and stuff. And there was allegedly the body. I went over to my landlord’s house to
have him call the police. And when I come back, that’s when the police arrived on the scene,
and had a physical altercation again with James Quinn.” Plea counsel then interrupted again to
provide clariﬁcation for the court:
Basically Mr. Snow and another member of his family altered the crime scene to
make it appear that a burglary was in progress, because they were afraid of what
would happen if the police saw things as they were. They were afraid they
wouldn’t believe it was self—defense, it was my understanding.
The plea court then continued its inquiry of Snow:
Q: I think I understood it really better when your attorney told me than when
you told me. I guess I just need to ask, Mr. Snow, do you agree with what
he just said to me?

A: Yes.

Q: You altered the scene to make it look like something other than what it
really was?

A: Yes.
You tried to make it look like a burglary rather than an attempted murder?

A: Yes, Your Honor.
The plea court accepted Snow’s pleas, finding them voluntarily and intelligently made and
supported by a sufﬁcient factual basis. The plea court then sentenced Snow, in accordance with
the plea agreement, to four years of imprisonment on each count, to run consecutively, with the
sentences suspended and Snow placed on supervised probation for ﬁve years.

Snow’s probation was revoked on October 21, 2013, after he pleaded guilty to tamperng
with a motor vehicle and felony driving while intoxicated. Snow moved to withdraw his guilty

pleas at the probation revocation hearing on the ground that his plea counsel did not adequately

 

explain the crime to which he was pleading. The plea court overruled Snow’s motion and
ordered the previously imposed sentences for tampering and hindering prosecution executed.

Snow timely ﬁled a pro se motion for post-conviction relief pursuant to Rule 24.035.
Appointed counsel ﬁled an amended motion alleging that Snow’s plea to hindering prosecution
was not supported by a sufﬁcient factual basis. The motion court denied Snow’s motion without
an evidentiary hearing, ﬁnding that a factual basis for the plea was established and that Snow
understood the nature of the charges against him. This appeal follows.

Point on Appeal

In his sole point on appeal, Snow asserts that the motion court clearly erred in denying
his Rule 24.035 motion for post-conviction relief because the record shows that his guilty plea to
hindering prosecution was not knowing, intelligent, 01' voluntary in that a sufﬁcient factual basis
for the plea was not established. Speciﬁcally, Snow avers that the facts recited at the plea
hearing did not establish: (1) that Snow acted with the purpose of preventing the apprehension of
Quinn, or (2) that Jennifer Ernst, the responding police ofﬁcer, was prevented or obstructed from
performing an act that might aid in the apprehension of Quinn.

Standard of Review

Appellate review of a motion court’s denial of a Rule 24.035 motion is limited to a
determination of whether the ﬁndings and conclusions of the motion court were clearly
erroneous. Rule 24.035; Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). The motion
court’s ﬁndings and conclusions are presumptively correct and will be overturned only when this

Court is left with a “deﬁnite and ﬁrm impression that a mistake has been made” alter reviewing

the entire record. Vaca v. State, 314 S.W.3d 331, 334 (Mo. banc 2010).

 

Discussion
Rule 24.02(e) requires the plea court to determine that there is a factual basis for a

defendant’s guilty plea in order to enter a judgment on the plea. “A factual basis is established
where the information or indictment cleariy charges the defendant with all of the elements of the
crime, the nature of the charge is explained to the defendant, and the defendant admits guilt.”
Fee v. State, 283 S.W.3d 296, 298 (Mo. App. ED. 2009). The factual basis does not need to be
established by the defendant’s words or by an admission of the facts as recited by the State, but
may be established on the record as a whole. Li However, “[t]he defendant should express an

awareness of the nature and elements ofthe charge to which he or she pleads guilty.” DeClue V.

State, 3 S.W.3d 395, 397 (Mo. App. ED. 1999) (internal quotations omitted). Additionally, the

 

plea itself forms the factual basis for a guilty plea where it is voluntarily and understandineg
made, as well as unequivocal as to the factual requisites necessary to establish every element of
the offense. Saffold V. State, 982 S.W.2d 749, 753 (Mo. App. WI). 1998).

The purpose of the factual basis requirement is to protect a defendant “who may appear
to be pleading voluntarily and with an understanding of the nature of the charge, but who does so
without realizing that his conduct does not actually fall within the charge.” Price v. State, 137
S.W.3d 53 8, 541—42 (Mo. App. SD. 2004). Accordingly, if the facts presented to the plea court
do not establish the commission of the offense, the court must reject the guilty plea. gaging, 3
S.W.3d at 397.

The offense of hindering prosecution is deﬁned in Section 575.030 as follows:

1. A person commits the crime of hindering prosecution if, for the purpose of

preventing the apprehension, prosecution, conviction or punishment of another for

conduct constituting a crime he:

(1) Harbors or conceals such person; or

(2) Warns such person of impending discovery or apprehension, except this
does not apply to a warning given in connection with an effort to bring
another into compliance with the law; or

(3) Provides such person with money, transportation, weapon, disguise or
other means to aid him in avoiding discovery or apprehension; or

(4) Prevents or obstructs, by means of force, deception or intimidation, anyone
from performing an act that might aid in the discovery or apprehension of

such person.

2. Hindering prosecution is a class D felony if the conduct of the other person
constitutes a felony; otherwise hindering prosecution is a class A misdemeanor.

Here,’the State charged that Snow, for the purpose of preventing the apprehension of James
Quinn for conduct constituting the crime of attempted murder, prevented or obstructed, by means
of deception, Ofﬁcer Ernst from performing an act that might have aided in the apprehension of
James Quinn.

Snow avers that the factual requisites necessary to establish his liability for hindering
prosecution were lacking in two respects. First, Snow asserts that the plea court faiied to
establish that he acted with the purpose of preventing the apprehension of Quinn. To the
contrary, Snow insists that the facts recited at the guilty plea hearing ciearly demonstrate that he
acted solely for the purpose of preventing his own arrest. Second, Snow contends that the plea
court failed to establish that his actions did, in fact, prevent or obstruct Ofﬁcer Ernst from
performing an act that might aid in the apprehension of Quinn. We agree.

Snow’s guilty plea was conducted in a group plea setting where the State did not recite
any facts supporting the charges against Snow or outline the evidence it would have presented at

trial.3 Instead of asking the State to recite the facts supporting the charge of hindering

3 Herein lies the problem. Although the Missouri Supreme Court has not deemed group pleas to be automatically
invalid or impermissible, it clearly admonished that group pleas “are not preferred practice and should be used
sparingly.” Roberts v. State, 276 S.W.3d 833, 836 11.5 (Mo. bane 2009). This Court again cautioned that trial courts
should heed the admonition of our Supreme Court that group guilty pleas are not preferred practice and should be

7

 

prosecution, the plea court inquired of Snow to establish the factual basis for the plea. When
asked to explain what he did on June 25, 2009, to lead to the charge of hindering prosecution,
Snow responded, “I cleaned some of the rocks and stuff. And there was allegedly the body. I
went over to my iandlord’s house to have him call the police. And when i come back, that’s
when the police arrived on the scene, and had a physical altercation again with James Quinn.”
Presumably because Snow’s response did not describe the crime of hindering prosecution or
demonstrate his awareness of the nature and elements of the crime, plea counsel then interjected
and stated:

Basically Mr. Snow and another member of his family altered the crime scene to

make it appear that a burglary was in progress, because they were afraid of what

would happen if the police saw things as they were. They were afraid they
wouldn’t believe it was self-defense, it was my understanding.
Snow then admitted to the plea court that he altered the crime scene to make it look like a
burglary rather than an attempted murder.

This disjointed and confusing colloquy between Snow, plea counsel, and the plea court
clearly fails to establish that Snow’s conduct meets the essential elements of the crime of
hindering prosecution. First, the facts acknowledged by Snow at the plea hearing do not
establish that Snow acted with the requisite intent to hinder prosecution. Section 575.030
requires that a defendant act “for the purpose of preventing the apprehension, prosecution,
conviction or punishment of another for conduct constituting a crime.” Section 575.030.1(1). A

person “acts purposely,” or with purpose, when it is his conscious object to engage in that

conduct or to cause that result. Section 562.016. Neither Snow’s rambling response nor plea

used sparingly in a case involving the same court that took this group plea. Wright v. State, 4i i S.W.3d 381, 387
11.2 (Mo. App. ED. 2013). This recurring admonition continues to be ignored by the plea court, which contributes
to the resuit we reach on this motion for post-conviction relief.

counsel’s attempt to clarify that response demonstrates that the conscious object of Snow’s
conduct was to prevent the apprehension of Quinn. Instead, the limited facts offered indicate
that Snow’s purpose in altering the crime scene was to protect himself from arrest or prosecution
for the injuries he inﬂicted on Quinn. As plea counsel explained, Snow and his family “were
afraid of what would happen if the poiice saw things as they were. They were afraid {the police}
wouldn’t believe it was self-defense.” Indeed, the plea court recognized its difficulty in
understanding the meaning of Snow’s statements during the plea hearing when, in connection
with Snow’s statements relating to the tampering charge, the plea court acknowledged that “[i]t’s
hard for me to ﬁgure this out.” Although this statement was made in connection with Snow’s
plea to the tampering charge, we ﬁnd the statement demonstrates the lack of clarity as to the facts
presented at the guilty plea, and underscores the absence of a factual basis for the plea court’s
acceptance of Snow’s plea to the charge of hindering prosecution.

The record also fails to establish that Ofﬁcer Ernst was prevented or obstructed from
performing an act that may have aided in the apprehension of Quinn. At most, the facts offered
by plea counsel and admitted by Snow establish that Snow deceived law enforcement by altering
the crime scene. But Section 575.030 does not make deceiving law enforcement, by itself, a
crime. “The deception must prevent or obstruct the police from performing an act aiding in the
discovery or apprehension of {another].” State v. McMasters, 815 S.W.2d 116, 118 (Mo. App.
ED. 1991) (reversing conviction for hindering prosecution where record contained no evidence
that defendant’s false statement had any effect 011 police conduct). The plea court did not elicit
any details from either the State or Snow as to what act Ofﬁcer Ernst was prevented from
performing that could have aided in Quinn’s apprehension. Nor is any such act identiﬁed in the

Amended information. Without any facts in the record demonstrating that Snow’s deception

 

affected Ofﬁcer Ernst’s conduct, we cannot conclude that Snow’s admitted conduct supported
the charge of hindering prosecution.

As noted above, the purpose of the factual basis requirement is to protect a defendant
who pleads guilty to a charge without realizing that his conduct does not actually fall within the
charge. Price V. State, 137 S.W.3d at 541—42. The need for this protection is why courts are
required to reject a guilty plea if the facts do not establish the offense. LL at 542. While we
recognize that a factual basis for a guilty plea may be established where the information or
indictment clearly charges the defendant with all of the elements of the crime, the nature of the
charge is explained to the defendant, and the defendant admits guilt, E, 283 S.W.3d at 298,4 the
totality of the record before us does not establish that the nature of the crime of hindering
prosecution was sufﬁciently explained to Snow or that he was aware his conduct did not satisfy
the required elements of hindering prosecution. The plea court may have avoided this result had
it taken the time to inquire further of the State instead of engaging in the group plea. Whatever
the reason, because the limited facts recited at the plea hearing do not establish conduct which
would constitute the crime of hindering prosecution, we have no alternative but to hold that the
motion court clearly erred in ﬁnding that there was a sufficient factual basis for Snow’s guilty

plea and in denying Snow’s motion for post-conviction relief.

4 We note that the Western District in Frantz v. State held that simply reciting the charging document at the plea
hearing, without more, is insufficient to establish a factual basis to support a defendant’s guilty plea and required
that the plea court satisfy itself that the conduct of the defendant warrants the charge by inquiring of either the
prosecutor or the defendant of the factually speciﬁc conduct leading to the charge. Frantz v. State, No. WD76773,
2014 WL 4547840, at *6 (Mo. App. W.D. Sept. 16, 2014), transfer denied (Feb. 3, 20} 5). Here, although the plea
court made a limited inquiry, Snow’s response to the inquiry simply did not establish the facts necessary to provide
a basis for his piea.

10